DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9, 11-12, 14-24 and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 8, 11, 16-18 and 26 have been amended and claims 3, 10, 13 and 25 have been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-5, 7-9, 11, 14, 16-19, 21-22, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine (US 2019/0107845) in view of Kale (US 2021/0319201) and further in view of Ljung (US 2021/0243243).
Regarding claim 1, Kaine discloses a method for capturing media content associated with at least one object, using a plurality of media capturing devices, each carried by a mobile communication device, together forming a mobile media device, the method comprising:
controlling each of the mobile media devices according to a respective, predefined role and role specific rules for mobile media device movements, while capturing media content, following the movement of the at least one determined object (cloud of drones generate a photorealistic representation of an object/scene from multiple positions and angles. Based on requests and target plan having movement and media details, they start capturing videos/images of objects/scenes; see at least paragraphs 0048-0052. Furthermore, criteria and/or instruction in the plan are interpreted to perform movement of drones and tracking the objects and/or scenes; see at least paragraph 0055), wherein each mobile media device is allocated with the respective, predefined role, which specifies a specific task having the role specific rule for how to accomplish the respective, predefined role (criteria and/or instruction in the plan are interpreted to perform movement of drones and tracking the objects and/or scenes; see at least paragraph 0055);
acquiring sensor data, indicative of the mobile media device movements, from the mobile media devices (images, video streams are received from the drones wherein each drone has an array of sensors; see at least paragraphs 0044-0046, 0065, 0067-0069 and 0086).
Kaine is not clear about sensor data indicative of a quality of the captured media content and updating the roles, based on acquired sensor data indicative of at least the quality of the captured media content. Furthermore, Kaine is not clear about allocating the mobile media device with weight and prioritizing at least one media stream based on the weighted role of the mobile media device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kaine by the teachings of the Kale by having the above limitations so to be able to improve the camera operations executed by multiple drone devices; see at least paragraph 0001.
Kaine in view of Kale are not clear allocating the mobile media device with weight and prioritizing at least one media stream based on the weighted role of the mobile media device.
Ljung discloses the above missing limitations; electronic devices, i.e. drones, are given priority and media streams are giving priority based on the priority of the electronic devices; see at least paragraphs 0076-0077 and 0079-0084.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kaine in view of Kale by the teachings of the Ljung by having the above limitations so to be able to be able to produce a combined live video stream or a combined media production using selections and combinations of streamed content provided by the multiple electronic devices; see at least the Abstract.

Regarding claim 4, Kaine in view of Kale and further in view of Ljung disclose a method according to claim 1, wherein the role specific rules are applying role specific weighting of at least part of the sensor data, indicative of the movement of the mobile media devices (the sensor data of Kaine in combination with the weighting of Ljung; see at least the rejection of claim 1).

Regarding claim 5, Kaine in view of Kale and further in view of Ljung disclose a method according to claim 1, wherein the sensor data comprise at least one of:
position of mobile media device with respect to one of said at least one objects; 
zoom level with respect to one of said at least one objects;
motion blur with respect to one of said at least one objects; 
depth of field with respect to one of said at least one objects; 
image quality with respect to one of said at least one objects (the image quality of Kale; see at least the rejection of claim 1. Also see the wide range of sensors in Kaine; see at least paragraphs 0044-0046, 0065, 0067-0069 and 0086);

Regarding claim 7, Kaine in view of Kale and further in view of Ljung disclose a method according to claim 1, wherein at least one of the mobile media devices is an Unmanned Aerial Vehicle, UAV (the drones of Kaine or the drones of Kale).

Regarding claim 8, Kaine in view of Kale and further in view of Ljung disclose a method according to claim 1, comprising the further steps of:
prioritizing the at least one media stream based on the weighted role of the mobile media device with which the respective media content has been captured (Ljung; see at least the rejection of claim 1), and
presenting the media streams on a Graphic User Interface, GUI (the GUI of Kaine; see at least paragraph 0030).

Regarding claim 9, Kaine in view of Kale and further in view of Ljung disclose a method according to claim 8, comprising the further step of:
receiving, via the GUI, instructions for manually controlling at least one of said prioritized media streams (the GUI of Kaine; see at least paragraph 0030).

	Claim 11 is rejected on the same grounds as claim 1.
	Claim 14 is rejected on the same grounds as claim 4.
	Claim 16 is rejected on the same grounds as claim 8.
	Claim 17 is rejected on the same grounds as claim 9.
	Claim 18 is rejected on the same grounds as claim 1.

Regarding claim 19, Kaine in view of Kale and further in view of Ljung disclose the method according to claim 18, wherein the mobile media device is communicating directly with the media production system (Kaine; computing device is in communicating with the drones; see at least Fig. 1).

Regarding claim 21, Kaine in view of Kale and further in view of Ljung disclose the method according to claim 18, wherein at least part of the sensor data is being processed by the mobile media device before it is provided to the media production system (Kaine; see at least paragraph 0014. Also see the wide range of sensors; see at least paragraphs 0044-0046, 0065, 0067-0069 and 0086).

Regarding claim 22, Kaine in view of Kale and further in view of Ljung disclose the method according to claim 21, wherein the processing comprises at least one of:
-    aggregating data provided from a plurality of mobile media devices,
-    averaging data provided from a plurality of mobile media devices,
-    ranking data provided from a plurality of mobile media devices (images, video streams are received from the drones wherein each drone has an array of sensors; Kaine; see at least paragraphs 0044-0046, 0065, 0067-0069 and 0086),

	Claim 26 is rejected on the same grounds as claim 18.
	Claim 27 is rejected on the same grounds as claim 19.
	Claim 29 is rejected on the same grounds as claim 21.
	Claim 30 is rejected on the same grounds as claim 22.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine in view of the Kale and further in view of Ljung and further in view of “MULTIDRONE--multiple drone platform for media production” provided by the Applicant and hereafter referred to as “Document”.
Regarding claim 2, Kaine in view of Kale and further in view of Ljung disclose a method according to claim 1, but are not clear about wherein the steps are repeated until no more media content capturing is required.
The “Document” discloses the above missing limitation; procedure of filming a race is repeated until the race has finished; The document; see at least page 40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kaine in view of Kale and further in view of Ljung by the teachings of the “Document” by having the above limitations so to be able to finish filming an event; see at least page 40.

	Claim 12 is rejected on the same grounds as claim 2.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine in view of the Kale and further in view of Ljung and further in view of Erickson (US 2017/0140655).
Regarding claim 6, Kaine in view of Kale and further in view of Ljung disclose a method according to claim 1, and disclose the updating of the roles and the set of media content capturing mobile media devices; as above, but are not clear about determining that a required set of roles cannot be fulfilled by the available mobile media devices, and updating the roles for said mobile media devices by adding at least one mobile media device.
Erickson discloses determining that a required set of roles cannot be fulfilled by the available mobile media devices, and updating the roles for said mobile media devices by adding at least one mobile media device (the contextual resolution-assessing device feeds back the pattern to sustain the goa to the drone swapping device in order to either add or subtract drones from the cognitive drone-swarm in order to meet the flocking goal; see at least paragraphs 0043 and 0055-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kaine in view of Kale and further in view of Ljung by the teachings of the Erickson by having the above limitations so to be able to arrange the plurality of drones in the drone-swarm in a pattern to satisfy a mission; see at least the Abstract.
	
Claim 15 is rejected on the same grounds as claim 6.

Claims 20, 23-24, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine in view of the Kale and further in view of Ljung and further in view of Zhang (US 2019/0174149).
Regarding claim 20, Kaine in view of the Kale and further in view of Ljung disclose the method according to claim 18, and disclose the media production system, but are not clear about wherein the mobile media device is communicating with a system via another of said at least one mobile media device.
Zhang discloses the above missing limitation; a master UAV may be configured to control a slave UAV and the master UAV can transfer the control to a ground station; see at least paragraphs 0014-0015.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kaine in view of Kale and further in view of Ljung by the teachings of Zhang by having the above limitations so to be able to transfer the control of the slave UAV upon occurrence of one or more conditions that prevent the master UAV from controlling the slave UAV; see at least paragraph 0015.

Regarding claim 23, Kaine in view of Kale and further in view of Ljung disclose the method according to claim 18, wherein the navigation is executed, but are not clear about that the navigation is executed at least partly based on signaling provided from another of said mobile media devices.
Zhang discloses the above missing limitation; UAVs may be configured to operate autonomously based in part on information associated with adjacent UAVs; see at least paragraph 0072.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kaine in view of Kale and further in view of Ljung by the teachings of Zhang by having the above limitations so to be able to ensure sufficient visual coverage of the environment, an event, a target object or an area to be scanned; see at least paragraph 0072.

	
Regarding claim 24, Kaine in view of Kale and further in view of Ljung and further in view of Zhang disclose the method according to claim 23, wherein said plurality of mobile media devices are forming a pair or group of mobile media devices, wherein the mobile media devices of said group are allocated the same role (Kaine; see at least Fig. 3A, the group of drones are to perform the game capturing).
	
	Claim 28 is rejected on the same grounds as claim 20.
Claim 31 is rejected on the same grounds as claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426